285 So. 2d 634 (1973)
INSURANCE COMPANY OF NORTH AMERICA and Andrew Seidell, Appellants,
v.
William BRADDON, Appellee.
No. 73-975.
District Court of Appeal of Florida, Third District.
November 13, 1973.
Rehearing Denied December 11, 1973.
Papy, Levy, Carruthers & Poole, Coral Gables, and James S. Usich, Miami Beach, for appellants.
Pettigrew & Bailey, Miami, for appellee.
Before BARKDULL, C.J., and PEARSON and CHARLES CARROLL, JJ.
PER CUIRAM.
By this appeal, the defendant in the trial court [Insurance Co. of North America] seeks review of an order denying its motion to dismiss a complaint sounding in negligence because of a failure to join an indispensable party.
The record shows that the appellant was the insurer of one Seidell; that Seidell had not been brought within the jurisdiction of the trial court and therefore the appellant, who was the insurance carrier for Seidell, moved to dismiss the cause. The trial court denied the motion; this appeal ensued. We reverse upon the authority of Kephart v. Pickens, Fla.App. 1972, 271 So. 2d 163, which held that the insured was an indispensable party who must be joined in an action such as the one involved in the instant cause.
Reversed and remanded, with directions to dismiss the complaint against the appellant.